El Juez Asociado Señor Martín
emitió la opinión del Tribunal.
La Corporación de Renovación Urbana y Vivienda de Puerto Rico presentó demandas de desahucio en precario contra los recurridos alegando que cada uno de éstos había cons-truido en terrenos de la propiedad de la demandante una es-tructura que ocupaban contra' la voluntad expresa de la de-mandante y sin mediar pago de canon o merced alguna y sin contrato de ninguna clase. Los demandados al contestar nega-ron que las referidas estructuras radicaren dentro de los terrenos de la demandante ni que necesitaran autorización de la demandante para la construcción de las estructuras en cuestión, alegando además no estar ocupando los terrenos aludidos en la demanda. Aceptaron, sin embargo, los demanda-dos que no pagaban canon o merced alguna y que tampoco *321existía contrato alguno que justificase su ocupación del terreno. Como defensas especiales los demandados adujeron que dichas estructuras les pertenecían en pleno dominio, y que por tal razón existía un genuino conflicto de título que debía diluci-darse en un pleito plenario y no en el de desahucio.
Oída la prueba ofrecida por las partes, el tribunal de ins-tancia determinó (1) que la demandante es dueña de los terrenos sobre los que enclavan las estructuras que utilizan los demandados como vivienda; (2) que los demandados son dueños respectivos de dichas estructuras las que habían cons-truido éstos hacía más de seis meses; y (3) que nadie inter-vino con éstos para la fecha en que construyeron las mismas.
En base a las determinaciones precedentes el tribunal a quo desestimó las demandas de desahucio al concluir que habiéndose controvertido la presunción de ley de que las casas pertenecen al dueño del terreno, opera la presunción de que la construcción en terreno ajeno fue hecha de buena fe por los demandados. Estimando el tribunal sentenciador que tal situa-ción planteaba una cuestión de título que ameritaba una in-demnización a los dueños de las casas, por ser éstos poseedores de buena fe, determinó que no puede ventilarse la cuestión dentro del procedimiento sumario de desahucio.
La cuestión a resolver por nosotros es si estuvo justificado el tribunal de instancia al determinar que existía un conflicto de título entre las partes que hace improcedente el procedi-miento sumario de desahucio bajo las circunstancias presen-tes en este caso.
Es doctrina general establecida por este Tribunal que los conflictos de título no pueden dilucidarse en el juicio de desahucio por ser éste uno de carácter sumario en que únicamente se trata de recobrar la posesión de un inmueble por quien tiene derecho a ella. Negrón v. Corujo, 67 D.P.R. 398 (1947); Escudero v. Mulero, 63 D.P.R. 574 (1944); Palermo v. Corte, 58 D.P.R. 189 (1941); Rivera v. Santiago, 56 D.P.R. 381 (1940); González Martínez v. Marvel, 56 *322D.P.R. .466 (1940); González v. Colón, 49 D.P.R. 557 (1936); Brunet v. Corte, 45 D.P.R. 901 (1933). A tono con tal doc-trina si un demandado en desahucio produce prueba suficiente que tienda a demostrar que tiene algún derecho a ocupar un inmueble y que tiene un título tan bueno o mejor que el del demandante surge un conflicto de título que hace improcedente la acción de desahucio. Escudero v. Mulero, supra. Tal con-flicto, hemos resuelto, debe ser dilucidado en el juicio declara-tivo correspondiente, González v. Colón, supra; Laureano v. Díaz, 48 D.P.R. 705 (1935); Brunet v. Corte, supra; Ermita de Ntra. Sra. del Rosario v. Collazo, 41 D.P.R. 596 (1930); pero no debemos extender este principio a casos en que no hay posibilidad de título en favor de la parte demandada. Lippitt v. Llanos, 47 D.P.R. 269 (1934).
La situación clásica que hemos considerado frecuentemente en casos de desahucio que plantea un conflicto de título surge entre dos partes que se disputan el título de cierto terreno. Laureano v. Díaz, supra; González v. Colón, supra; P.R. Leaf Tobacco Co. v. Colón, 50 D.P.R. 303 (1936); Negrón v. Corujo, supra; Brunet v. Corte, supra; Escudero v. Mulero, supra; Vélez v. Franqui; 82 D.P.R. 762 (1961).
Claramente ésa no es la situación ante nos en el presente caso. Ésta envuelve la ocupación por el demandado de una es-tructura de vivienda que alegadamente le pertenece y que ra-dica en terrenos de la demandante. En el pasado hemos dis-tinguido entre dos modalidades de esta situación que no deben ser confundidas.
Una es aquella, en que las circunstancias que dieron lugar a la construcción u ocupación de la estructura dentro de terreno ajeno han creado algún derecho de título a favor del ocupante qqe amerita se le considere constructor o poseedor de buena fe. Habiendo buena fe, el dueño del terreno tiene el derecho a ;hacer suyas las estructuras previo el pago a los dueños de las mismas del costo de los materiales y de la mano de obra,; q del costo de reproducción de ellas al momento en que *323el dueño del terreno ejercitare su derecho, deduciendo la depreciación, lo que resultare mayor, o a obligar a los que fabricaron a pagar el precio del terreno. Código Civil, 1930, Arts. 293, 297 (31 L.P.R.A. sees. 1146, 1164). Dicho derecho de opción concedido al dueño del terreno contra el poseedor de buena fe debe ejercitarse mediante la acción- accesoria. Código Civil, supra, Art. 287 et seq. (31 L.P.R.A. see. 1131 et seq.). Por consiguiente, no procede en tales casos la acción sumaria de desahucio.
Examinemos los casos que hemos resuelto donde impera esta primera modalidad y en los que hemos denegado la acción de desahucio.
En Rivera v. Santiago, supra, los demandados habían cons-truido una vivienda con permiso del dueño original hacía muchos años. Dijimos entonces que el consentimiento del dueño convertía la construcción en una de buena fe lo que daba lugar a un conflicto de título, por lo que el desahucio no proce-día. En González Martínez v. Marvel, supra, la demandada había adquirido por compra hacía doce años una vivienda en finca ajena, de manos de quien la había construido quince años antes con permiso del dueño de ésta, habiendo el vendedor gozado la posesión, quieta, pública y pacífica como dueño de la misma por dicho período de quince años. Denegamos el desahucio siguiendo la doctrina de conflicto de título ya es-tablecida. En Palermo v. Corte, supra, las demandadas habían construido una vivienda en terrenos, que habían adquirido mediante arrendamiento precisamente .para fines de construir una vivienda con el consentimiento del dueño. Ante tales cir-cunstancias denegamos el desahucio por el fundamento de que mediando buena fe en la construcción surgía- un conflicto de título. En Pueblo v. Carrasquillo, 58 D.P.R. 176 (1941) existía el consentimiento del dueño por lo que también deci-dimos que no procedía el desahucio por existir conflicto de título.
*324En los casos citados precedentemente y en los que el desahucio fue denegado por la existencia de un conflicto de título está presente un común denominador consistente en que el demandado o sus antecesores tenían algún tipo de autorización del dueño del terreno que les daba un derecho aparente a la ocupación de la vivienda y por tanto daba lugar a la presunción de buena fe. El conflicto habría de resolverse en un juicio plenario.
La otra modalidad que hemos considerado en el pasado es en la que el demandado se limita a alegar algún título sobre la vivienda objeto del desahucio sin que posea derecho o título alguno que justifique su ocupación del terreno ajeno donde enclava la estructura y la que está representada por la línea de casos que examinamos a continuación. En ellos hemos decretado el desahucio al concluir que no existe conflicto de título alguno entre el demandante y el demandado.
En Lippitt v. Llanos, supra, nos confrontamos a una situa-ción de hechos similar a la del presente caso. Allí se trataba de una casa construida sobre el solar del demandante. La de-mandada sostuvo que un hijo tomó en arrendamiento el solar con el objeto de permitirle a ella construir la referida casa sobre el mismo. Por consiguiente, tenía conocimiento de que el solar no pertenecía a su hijo. Concluimos ante esa situación de hechos que la ausencia del permiso del dueño del solar para hacer la edificación resultaba en la mala fe de la cons-trucción. Decidimos allí que la presunción de buena fe quedó destruida al fabricar sin permiso en terreno ajeno. En su consecuencia, la teoría del conflicto de título fue rechazada por este Tribunal y el desahucio fue ordenado.
Igualmente en Schuck v. Verdejo, 43 D.P.R. 955 (1932) la demandada era dueña de una casa construida sobre un solar del demandante, y en la que había vivido por espacio de treinta años. Ésta no pudo probar contrato ni permiso alguno para permanecer en el terreno. Expresamos entonces que de haber nacido el derecho de contrato o permiso *325debió haberlo presentado como defensa. Al no hacerlo, no podía impedir que el dueño recuperara la posesión del sitio valiéndose de un desahucio, a menos que tuviera un título exis-tente. Dijimos entonces que de permitirse alegaciones rela-tivas a un derecho de posesión, sin ser éstas determinadas, se vulneraría el procedimiento de desahucio, y por ende se des-truiría el propósito de la ley.
También en Rubert Hno., Inc. v. Hernández, 43 D.P.R. 960 (1932) los demandados precaristas habían construido con su propio peculio, en terrenos de la demandante, la casa donde residían, y sostuvieron que tenían la autorización de los administradores de la demandante para ocupar dichos terrenos como “arrimados”. Dijimos allí que tales hechos no presentaban un color de título en los demandados, lo cual es necesario para que surgiera el conflicto de título que requiere la jurisprudencia. A falta de un permiso especí-fico, no surgió título alguno en los demandados.
En la segunda línea de casos examinados precedentemente, al igual que en el caso de autos, nos encontramos con la figura del precario. La situación del precarista, en la que no puede haber posibilidad de título, ha sido motivo de considera-ción en repetidas ocasiones por este Tribunal. En estos casos es de perfecta aplicación el procedimiento dispuesto por la Ley de Desahucio (1) que autoriza la acción por el dueño de una finca contra cualquiera persona que detente la posesión material o disfrute precariamente de la misma sin pagar canon o merced alguna.
*326Las disposiciones citadas de la Ley de Desahucio, con-tenidas además en la Ley de Enjuiciamiento Civil Española, Arts. 1564 y 1565, han sido explicadas por el Tribunal Supremo de España en su sentencia de 3 de mayo de 1963 en la forma siguiente:
“Que el desahucio en precario, para ser eficaz en Derecho, ha de apoyarse en dos fundamentos: de parte del actor, la posesión real de la finca a título de dueño, de usufructuario o cualquier otro que le dé derecho a disfrutarla; y por parte del demandado, la condición de precarista, es decir, según la doctrina jurispruden-cial muy reiterada; la ocupación del inmueble sin otro título que la mera tolerancia del dueño o poseedor, ya porque nunca haya tenido título que justifique el goce, o bien porque teniendo en tiempo virtualidad, lo haya perdido.”
El tribunal a quo, en el caso que nos ocupa, elabora la teoría de que siendo los demandados dueños de las estruc-turas en cuestión y habiéndolas construido sin que mediara intervención de persona alguna, ello da lugar a que exista un conflicto de título ya que nuestro Código Civil reconoce al que fabrica de buena fe en suelo ajeno, el derecho a no ser privado de su propiedad sin la correspondiente indemnización. Código Civil, 1930, Art. 297 (31 L.P.R.A. see. 1164). Sostiene además el tribunal de instancia que la buena fe se presume y la misma no puede ser controvertida en el procedimiento de desahucio.
Estamos de acuerdo con que la buena fe se presume mientras no sea controvertida. Código Civil, supra, Art. 364 (31 L.P.R.A. sec. 1425). Pero, ésta cesa desde el momento en que el poseedor conoce por sí mismo los defectos del título. Código Civil, supra, Art. 293 (31 L.P.R.A. sec. 1146). Y, al determinarse la mala fe, el dueño del terreno en que se haya edificado puede exigir la demolición de la obra reponiendo las cosas a su estado primitivo a costa del que edificó. Código Civil, supra, Art. 299 (31 L.P.R.A. sec. 1166).
Es evidente que de las propias alegaciones de los demandados, tomadas en conjunto, surge su conocimiento de que *327el terreno donde ubican sus estructuras de vivienda es ajeno. Aunque se limitan a cuestionar que dicho terreno pertenezca a la demandante, no afirman, sin embargo, que ellos tengan algún derecho sobre el mismo. Y, como cuestión de derecho, el tribunal a quo concluye que la demandante es dueña del terreno. Es pues forzoso concluir que la construcción de las referidas estructuras fue de mala fe y así lo debió haber determinado el tribunal de instancia.
En Lippitt v. Llanos, supra, pág. 272, dejamos establecido que “desde luego, de ordinario la ley es que se presume la buena fe, mas esta presunción queda destruida cuando se construye una casa en solar ajeno. Entonces incumbe a la persona que edificó la casa demostrar que ella lo hizo de buena fe.”
Independientemente de que invocáramos la citada presunción la realidad es que los demandados en el caso.de autos son constructores de mala fe por haber construido sin autorización alguna del dueño y a sabiendas de que el terreno no les pertenecía.
Es conveniente señalar que no hubo alegaciones ni prueba de los demandados a los efectos de que éstos.construyeran a la vista, ciencia o- paciencia de la demandante y sin oposición de esta última, por lo que no son de aplicación las disposiciones del Código Civil relativas a la mala fe de ambas partes. (2)
El tribunal inferior erró al no entrar en estas consideraciones en el pleito de desahucio. Como dijimos en Lippitt, supra, la defensa de conflicto de título no debe ser extendida a casos en que no hay posibilidad de título en favor de la parte demandada. El demandado debe demostrar que tiene al menos *328lo que hemos llamado un color de título. J. González & Co. v. Aponte, 55 D.P.R. 826 (1940); Rivera v. Santiago, supra. Para determinar si los demandados tenían algún derecho pre-cisaba que el tribunal determinara que eran constructores de buena fe. Evidentemente no lo eran.
Refiriéndose a la condición del precarista el Tribunal Supremo de España ha dejado sentada la doctrina que citamos con aprobación a continuación:
“. . . si bien es cierto que, según doctrina de esta Sala el pro-cedimiento de desahucio por precario es un juicio sumario y de hecho en el que sólo pueden discutirse las cuestiones que afectan al título en que el actor funda su derecho a poseer y las referen-tes a la situación del demandado como poseedor material de la cosa, igualmente lo es que para impedir aquellas maniobras de los demandados tendentes a lograr que tal clase de juicios queden virtualmente sin aplicación práctica, esa misma doctrina tiene también establecido, que la acción de desahucio no queda ener-vada por el mero hecho de que el demandado como precarista alegue la existencia de un título para legitimar su ocupación de la finca, en cuyo caso es perfectamente factible el examinar en esta clase de juicios el título invocado al efecto de denegar el desahucio si del mismo resulta a primera vista cuando menos dudoso el derecho del actor a obtener la efectividad de su derecho a poseer . . . Sentencia de 30 de junio de 1966.
El caso de Ermita de Ntra. Sra. del Rosario v. Collazo, supra, citado por el tribunal a quo es claramente distinguible del de autos. Allí el demandado tenía inscrita la posesión de la estructura objeto del desahucio en el Registro de la Propiedad hacía veintinueve años. Repetimos lo dicho en Schuck v. Verdejo, supra: “Nos sentimos obligados a resolver que aquella decisión no puede invocarse como autoridad para impedir que un demandante recobre la posesión de sus terrenos bajo los hechos de este caso.”
Reiteramos una vez más que no puede un demandado utilizar el pretexto de supuestos estados o situaciones carentes de título adecuado para privar de la protección de la ley *329a quien ostenta el título, obligándole a que acuda al procedi-miento ordinario. Schuck v. Verdejo, supra.
No podemos sancionar las actuaciones de aquellos que ile-galmente y a su propio riesgo construyan y ocupen estructuras en terrenos ajenos y basados en tal conducta censurable pre-tendan obstruir, limitar y demorar indebidamente el ejercicio del derecho a desalojo que al dueño y poseedor del terreno le concede la ley.
No existiendo en este caso conflicto de título que impida el procedimiento sumario de desahucio se revocarán las sen-tencias apeladas y se dictará otra ordenando el desahucio de los demandados.
El Juez Presidente, Señor Negrón Fernández, así como el Juez Asociado, Señor Hernández Matos, no intervinieron.

 “Tienen acción para promover el juicio de desahucio los dueños de la finca, los usufructuarios y cualquiera otro que tenga derecho a dis-frutarla, y sus causahabientes.” Código Enj. Civil, 1933, Art. 620 (32 L.P.R.A. see. 2821). (Bastardillas nuestras.)
“Procederá el desahucio contra los inquilinos, colonos y demás arren-datarios, los administradores, encargados, porteros o guardianes, puestos por el propietario en sus fincas, y cualquiera otra persona que detente la posesión material o disfrute precariamente, sin pagar canon o merced al-guna.” Código Enj. Civil, 1933, Art. 621 (32 L.P.R.A. see. 2822). (Bastardi-llas nuestras.)


 “Cuando haya habido mala fe, no sólo por parte del que edifica, siembra o planta en terreno ajeno, sino también por parte del' dueño de éste, los derechos de uno y otro serán los mismos que tendrían si hubieren procedido ambos de buena fe.
“Se entiende haber mala fe por parte del dueño siempre que el hecho se hubiere ej'ecutado a su vista, ciencia o paciencia, sin oponerse.” Código Civil, supra, Art. 300 (31 L.P.R.A. sec. 1167).